Appeal by defendant from a sentence of the Supreme Court, Suffolk County (Mclnerney, J.), imposed September 22, 1983, upon his plea of guilty, upon his conviction of criminal sale of a controlled substance in the second degree, the sentence being a term of imprisonment with a minimum term of three years and a maximum of life.
Sentence affirmed (see People v Broadie, 37 NY2d 100, cert den 423 US 950; People v Brown, 105 AD2d 509; People v Piccoli, 62 AD2d 1078; see, also, People v Robinson, 105 AD2d 762; People v Kazepis, 101 AD2d 816). Thompson, J. P., O’Connor, Niehoff and Boyers, JJ., concur.